DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I claims 1-8 in the reply filed on 3/23/22 is acknowledged.  The traversal is on the grounds that there is minimal burden to examine the non-elected claims.  This is not found persuasive because the inventions are distinct and require a different search.  Further, Applicants characterize claims 9-11 as dependent but these claims are not dependent because (1) they are written in an independent format and claims 9 and 11 recite a different statutory category from claim 1.  A product claim cannot depend from a method claim because they are different statutory categories.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3/23/22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. (EP 2319329).
Regarding Claim 1:  Salas discloses a fat blend of SOS triglycerides where StOSt is 56% POSt is 12.3% and POP is 0.7% [Table 18]; and StOSt is 57.5%, POSt is 10.7% and POP is 0.6% [Table 6].  Salas discloses the fat blend having a solids content of 45.8 % at 35°C  (N35 of 45.8) and a solids content of 78.8% at 30°C (N30 of 78.8%).  Salas does not disclose an N10 of greater than 80.  However, it would have been obvious to one of ordinary skill in the art that the N10 (10°C) would have been greater than 80 since in Salas, at a warmer temperature N30 (30°C), the solids content was 78.8.
Further regarding the N35 value at 45.8, the  amount disclosed in Salas is substantially close to that of the instant claim at an N35 value of 45, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Further, slight differences in the solids content could have been a result of different measurement techniques where the instant invention used NMR pulse techniques [pg. 4, lines 34-36] and the Salas invention used differential scanning calorimetry [0061].
Regarding Claim 2:  Salas discloses as discussed above in claim 1. Salas discloses POP is 0.7% [Table 18].
Regarding Claim 4:  Salas discloses as discussed above in claim 1. Salas discloses the fat blend having a solids content of 78.8% at 30°C (N30 of 78.8%).  Salas does not disclose an N25 of greater than 50.  However, it would have been obvious to one of ordinary skill in the art that the N25 would have been greater than 50 since in Salas at a warmer temperature N30 (30°C) the solids content was 78.8.
Regarding Claim 7:  Salas discloses as discussed above in claim 1.  Salas also discloses a fat blend of SOS triglycerides where StOSt is 32.5 % to 74.3% [Claim 1].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Salas overlap the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.

Regarding Claim 8:  Salas discloses as discussed above in claim 1.  Salas discloses a fat blend of SOS triglycerides where POSt is 12.3% [Table 18].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. (EP 2319329) as applied to claim 1 above and in further view of Anderson et al. (EP 3079486).
Regarding Claim 3:  Salas discloses as discussed above in claim 1.  Salas does not disclose the composition containing 60 to 80% shea stearin and 20 to 40% illipe butter. 
Anderson discloses an improved vegetable fat that contains a SatOSat fat at 40 to 95% and StOSt at 30-85% [abstract].  Anderson discloses that the SatOSat fat can be shea stearin or illipe and that the StOSt can be shea stearin or illipe [claims 1, 6, and 7]. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the source of the triglycerides in as in Anderson since these fats are excellent sources of StOSt.  It would have been obvious to utilize shea stearin at 40 to 95% and to use illipe at 30 to 85% since Anderson discloses that this combination of fat and amounts are within the types and ranges of its disclosure.
Regarding the amounts of the fats, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by Anderson overlaps the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  In re Malagari 182 USPQ 549,553.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas et al. (EP 2319329) as applied to claim 1 above and in further view of Toyoshima et al. (US 4,199,611).
Regarding Claim 5:  Salas discloses as discussed above in claim 1.  Salas does not disclose the palmitic acid content of from 1 to 10% by weight based on C12 to C24 fatty acids present in the fat composition.  
Toyoshima discloses triglyceride composition IV that contains StOSt at 60.8%, POSt 22.8%, POP 2.1% and that this composition contains palmitic acid at 7.9% [Table 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the palmitic acid content in Salas would have been about 7.9% as in Toyoshima as Toyoshima discloses StOSt, POSt, POP in the same range as Salas and as claimed.
Regarding Claim 6:  Salas discloses as discussed above in claim 1.  Salas does not disclose the stearic acid content of from 45 to 75% by weight based on C12 to C24 fatty acids present in the fat composition.  
Toyoshima discloses triglyceride composition IV that contains StOSt at 60.8%, POSt 22.8%, POP 2.1% and that this composition contains Stearic acid at 42.2% [Table 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art that the palmitic acid content in Salas would have been about 42.2% as in Toyoshima as Toyoshima discloses StOSt, POSt, POP in the same range as Salas and as claimed.
	Although Toyoshima does not disclose stearic acid at 45 to 75%, it would have been obvious to modify the amount of StOSt and POSt to increase the amount of stearic acid to increase the stearic acid since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/Primary Examiner, Art Unit 1793